Citation Nr: 1331436	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition, and, if so, whether that claim should be granted on the merits.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder condition, and, if so, whether that claim should be granted on the merits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript (Tr.) of the hearing is contained in the Veteran's Virtual VA file.  At the hearing, he submitted additional argument, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The merits of the issues of service connection for low back and right shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 1996, the RO denied entitlement to service connection for back and right shoulder conditions. 

2.  In a rating decision issued in June 2007, the RO declined to reopen the previously denied back claim.

3.  Evidence received less than one year after the June 2007 decision supports a hitherto unestablished theory of service connection for a back condition, as secondary to a left foot disorder, and triggers the duty to assist by providing a medical examination. 

4.  Evidence received since the March 1996 rating decision relates to unestablished facts necessary to substantiate the right shoulder claim (current disability and direct nexus to service) and triggers the duty to assist by providing a medical examination.


CONCLUSIONS OF LAW

1.  The unappealed March 1996 rating decision denying service connection for back and right shoulder conditions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  The June 2007 decision declining to reopen the previously denied back claim is not final.  38 U.S.C.A. § 7105(b)(1), (c) (West 2002); 38 C.F.R. § 3.156(b) (2012).

3.  The evidence received since the March 1996 rating decision is both new and material with respect to the claim of entitlement to service connection for a back condition and, thus, that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The evidence received since the March 1996 rating decision is both new and material with respect to the claim of entitlement to service connection for a right shoulder condition and, thus, that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify and assist the Veteran for the purpose of this decision.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The action taken below - reopening the previously denied claims for service connection for back and right shoulder conditions - is fully favorable to the Veteran and, thus, any breach of compliance with the specific VCAA requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) is tantamount to harmless error.  Nevertheless, VA must undertake additional efforts to assist the Veteran in developing his reopened claims in accordance with the REMAND section, below.

II.  Petitions to Reopen

The Veteran contends that his back condition is causally related to his service-connected left foot disorder and that his right shoulder condition had its direct onset during his active military service.  As such, he claims entitlement to VA benefits for both the back and right shoulder conditions.

At the outset of its discussion, the Board observes that a March 1996 rating decision initially denied the Veteran's back and right shoulder claims on the grounds that the existing record did not establish a current diagnosis or an in-service nexus with respect to either claim.  The Veteran did not appeal the unfavorable March 1996 rating decision.  Nor did he submit any new and material evidence within one year of its promulgation.  Accordingly, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (2012).  

In contrast, a June 2007 rating decision, denying the Veteran's petition to reopen his back claim, failed to achieve finality.  Such a decision becomes final "only after the period for appeal has run" and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Here, as discussed below, the evidence received within one year of the June 2007 decision is both new and material with respect to the Veteran's back claim.  Therefore, that June 2007 decision may not be considered final and his back claim must be reopened.  His right shoulder claim likewise must be reopened as new and material evidence also has been submitted with respect to that issue.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In this case, the evidence received since the March 1996 rating decision includes a March 2008 VA outpatient treatment note, indicating that the Veteran's back pain and related symptoms "could be postural strain secondary to [his service-connected] foot problem."  Also new to the record are subsequent VA treatment notes showing diagnoses of lumbar degenerative disc disease, arthritis of the acromioclavicular (AC) joint, and a possible right shoulder impingement or labral tear.  

Other newly received evidence consists of the Veteran's own testimony, and that of his representative, regarding the onset of his low back pain as a result of his left foot disorder.  In essence, the Veteran has alleged that the symptoms underlying that service-connected disability caused the Veteran to "compensate[e] more with his right [foot]," thereby altering his gait and imposing strain on his lower back.  See Board Hearing Tr. at 3.  The Veteran also has attested to being told by his VA treating provider that his low back problems are potentially related to his left foot disorder.  Id. at 7.  He has further testified that his right shoulder pain has persisted on a recurrent basis since his active service, when he strained his upper body by firing M-16 rifles and serving as a petroleum supply specialist.  Id. at 8.  

Although a layperson, the Veteran is competent to testify, both directly and through his representative, regarding the onset of his back and right shoulder pain and related symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  He also is competent to report what his treating providers have told him regarding the etiology of such symptoms.  Id.  Moreover, the Veteran's assertions are presumed credible for the limited purpose of determining whether they are new and material.

The Board finds that the aforementioned lay assertions are indeed new and material, as are the VA treatment records that the Veteran has submitted in support of his claims.  That evidence collectively shows that the Veteran has currently diagnosed low back and right shoulder disorders, which were not previously of record.  It also suggests that those disorders may be related to his active service on either a secondary or direct basis.  Such evidence, although not necessarily sufficient to grant the complete benefits sought on appeal, is more than enough to warrant a VA examination with respect to each previously denied claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting, in pertinent part, that a VA medical examination is warranted where there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation").  Therefore, the evidence presented is sufficiently new and material to reopen each of those claims.  See Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a back condition is reopened.  

New and material evidence having been presented, the Veteran's claim for service connection for a right shoulder condition is reopened.  

REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's reopened claims for back and right shoulder conditions.  See 38 C.F.R. § 19.9 (2012).  Significantly, neither of those reopened claims has yet been considered on the merits by the AOJ.  Therefore, it is appropriate for the Board to remand those claims so that such adjudication may be accomplished, as well as the additional records procurement and VA examination findings outlined below.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

A.  Records Procurement 

At the May 2013 Board hearing, the Veteran testified that he had been hospitalized for back and right shoulder injuries incurred in a December 2012 automobile accident.  See Board Hearing Tr. at 8.  While the Veteran reported that his treatment had taken place at Virtua Hospital in Voorhees Township, New Jersey, no records from that facility have yet been associated with his claims file.  Id.  Accordingly, as the Board is now on notice of missing private treatment records that may be relevant to the Veteran's back and right shoulder claims, reasonable efforts to obtain those records should be made on remand.

Pertinent VA records also appear to be outstanding.  The Veteran's Virtual VA file reflects that, as of January 7, 2013, he was receiving treatment for lower back and shoulder pain at the VA Community-Based Outpatient Clinic in Gloucester, New Jersey, and he has since referred to subsequent treatment.  See May 2013 Statement in Support of Claim.  Therefore, to ensure the file is complete for rating purposes, all relevant VA records dated since January 7, 2013, should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

B. Medical Examinations and Opinions

In addition to records procurement, a new VA examination is warranted in connection with each of the Veteran's reopened service-connection claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  
As discussed, the back claim has been reopened based upon the March 2008 VA treating clinician's notation and the Veteran's May 2013 hearing testimony.  That evidence has been deemed new and material as it suggests that the Veteran's lumbar degenerative disc disease is etiologically related to his service-connected left foot disorder.  However, while the credibility of that evidence has been presumed for purposes of reopening the Veteran's claim, it is subject to examination upon merits-based review.  In this regard, the Board finds that the March 2008 VA treating provider's determination that the Veteran's low back symptoms and service-connected left foot disorder "could be related" is too speculative, standing alone, to establish a secondary nexus.  See McLendon, 20 Vet. App. at 83 (finding doctor's opinion that "it is possible" too speculative to establish nexus).  The Veteran's own assertions of having been told of such a potential relationship by one of more VA providers are probative, but further development is warranted based upon the complete factual picture of this case.  In particular, the need for additional development and clarification is apparent in light of a countervailing opinion by a May 2007 VA examiner, who indicated that Veteran's low back problems had their onset within the past 2-3 years and were unrelated to his service-connected left foot disorder.  The Veteran's own admission of intercurrent joint injuries, sustained during a December 2012 automobile accident, further calls into question the etiology of any current back condition.

Similarly, the admission of intercurrent injury calls into question the Veteran's account of right shoulder symptoms persisting on a recurrent basis since his active service.  Thus, while mindful that lay evidence may suffice to show continuity of symptomatology, which, in turn, may be used to establish service connection for arthritis and other chronic diseases listed under 38 C.F.R. § 3.309, the Board finds that, in this case, the Veteran's assertions are questioned by enough evidence that  a grant service connection for AC degenerative joint disease, or for any other right shoulder condition would be inappropriate at this time.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

While insufficient, standing alone, to decide the merits of the Veteran's back and right shoulder claims, the foregoing evidence is enough to trigger VA's duty to assist by furnishing an examination in support of each claim.  Indeed, the Board has already acknowledged as much by reopening those claims.  See Shade, 24 Vet. App. at 117.  Therefore, one or more such appropriate examinations should be performed on remand, taking into account all pertinent evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  After eliciting any necessary authorization from the Veteran, request and obtain all records from Virtua Hospital in Voorhees Township, New Jersey, where he was reportedly treated for back and shoulder injuries following a December 2012 automobile accident.   Pursuant to 38 U.S.C.A. § 5103A(2)(B), two attempts should be made to obtain these relevant treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into his electronic file contained in the Virtual VA system.  The Veteran should also be requested to provide copies of any outstanding medical records in his own possession.

2.  Obtain and associate with the paper claims file, or electronic Virtual VA file, all treatment records from the Philadelphia VA Medical Center and its affiliate, the Gloucester County, New Jersey, Community Based Outpatient Clinic, dated since January 7, 2013.  If any of the requested VA records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Also advise the Veteran to submit any additional treatment records in his own possession in support of his appeal.

3.  After completing items 1 and 2, schedule the Veteran for one or more appropriate VA examinations to determine the nature and etiology of all back and right shoulder conditions found to be present.  All appropriate tests should be conducted.  The entire record (i.e., the paper claims file and the Virtual VA file) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner(s) should provide the following opinions:

a)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back condition, to include degenerative disc disease of the lumbar spine, had its onset in, or is otherwise directly related to, the Veteran's active service.  

b)  State whether it is  at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back condition was caused or aggravated by the Veteran's service-connected left foot disorder (Tailor's bunion deformity of the left foot, with entrapment of branches to the lateral dorsal cutaneous nerves and degenerative joint disease of the fifth metatarsophalangeal joint).

If it is at least as likely as not that there was aggravation by the service-connected left foot disorder, please specify, to the extent possible, the degree of additional back disability (pathology/impairment) that resulted from such aggravation, identifying the "baseline" severity of the disability prior to aggravation and the level of severity existing thereafter.  

c)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed right shoulder condition, to include arthritis of the acromioclavicular joint and a right shoulder impingement or labral tear, had its onset in, or is otherwise related to, the Veteran's active service.  

For the purpose of providing the above opinions, the VA examiner should accept as true the Veteran's account of developing low back pain in the wake of altering his gait to compensate for his service-connected left foot symptoms unless the examiner identifies specific medical evidence that indicates the Veteran's assertions are not accurate. 

In addition, the VA examiner should accept as true the Veteran's account of firing M-16 rifles and working as a petroleum supply specialist during service, and thereafter developing recurrent right shoulder pain that has progressively worsened over time unless the examiner identifies specific medical evidence that indicates the Veteran's assertions are not accurate. 

A report of the examination must be prepared and associated with the paper claims file or Virtual VA file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

4.  After undertaking any other development necessary to avoid a remand, readjudicate the appeal.  If any of the benefits sought remain denied, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


